People v Cepeda (2017 NY Slip Op 01897)





People v Cepeda


2017 NY Slip Op 01897


Decided on March 15, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


2013-05191

[*1]People of State of New York, respondent,
vEddy Cepeda, appellant.


Seymour W. James, Jr., New York, NY (Adrienne M. Gantt of counsel; Chloe Bootstaylor on the brief), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Anastasia Spanakos of counsel; Lorrie A. Zinno on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Queens County (Koenderman, J.), dated April 15, 2013, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
The defendant's contention that he was entitled to a downward departure from a level three sex offender status based upon the aggregate of certain factors is unpreserved for appellate review (see People v Figueroa, 138 AD3d 708, 709; People v Rosales, 133 AD3d 733, 733; People v Fernandez, 91 AD3d 737, 738). In any event, the defendant failed to demonstrate that there existed mitigating circumstances of a kind or to a degree not otherwise adequately taken into account by the guidelines that warranted a downward departure from his presumptive level three sex offender status (see People v Gillotti, 23 NY3d 841, 861; People v Sanchez, 138 AD3d 946; People v Azeez, 138 AD3d 945). Accordingly, the Supreme Court properly designated the defendant a level three sex offender.
MASTRO, J.P., LEVENTHAL, BARROS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court